838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. HART, Plaintiff-Appellant,v.Charles MILLER, WV Department of Highways, Paul McMahan, WVDepartment of Highways, Elwood Penn, WV Department ofHighways, Paul Parker, Jr., Kathleen Berry, WV Department ofHighways, Susan Tucker, Prosecuting Attorney, MonongaliaCounty, Clark Frame, Richard Neely, for Frank DePond, WVState Supreme Court, Defendants-Appellees.
No. 87-1008.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1987.Decided Jan. 26, 1988.

Robert W. Hart, appellant pro se.
Nancy Jean Aliff, West Virginia Department of Highways, for Appellees Miller, McMahan, Penn, and Berry, George Baker Armistead, Baker & Armistead, for appellee Neely.
Paul Parker, Jr., Susan Tucker, Clark Frame, Appellees.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Hart v. Miller, C/A No. 86-851-2 (S.D.W.Va. Dec. 10, 1986).


2
AFFIRMED.



*
 The supplemental brief submitted with appellant's motion to allow a formal brief has been filed and considered in the disposition of this appeal